Title: From George Washington to Elias Dayton, 22 February 1781
From: Washington, George
To: Dayton, Elias


                        
                            (Private)
                            
                            Dear Sir
                            Head Quarters New Windsor 22d Feby 1781.
                        
                        It will be indispensably necessary that we should be informed of the preparations or movements of the Enemy
                            in New York during the absence of the detachment under the command of the Marquis de la Fayette. You will therefore be
                            pleased to employ some of the most trusty persons within your knowledge upon this Business. My principal apprehensions are
                            for the posts up this River—They will therefore pay particular attention to any thing which looks like a move this way—as
                            preparation of Boats—embarkation of Cannon—Stores &ca. There will be a chain of Expresses between Morris Town and
                            this place—you will communicate your intelligence by them. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    